

117 SRES 154 IS: Congratulating the people of the Hashemite Kingdom of Jordan on the centennial of the founding of the Jordanian state. 
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 154IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. Van Hollen (for himself and Mr. Hagerty) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCongratulating the people of the Hashemite Kingdom of Jordan on the centennial of the founding of the Jordanian state. Whereas the late King Abdullah bin Al Hussein arrived in Amman on March 2, 1921, and began working to establish a political system based on the Arab demand for independence, reaffirming the renaissance approach spearheaded by his father, Al Hussein bin Ali;Whereas the Amirate of Trans-Jordan was established on April 11, 1921;Whereas the Hashemite Kingdom of Jordan achieved independence on May 25, 1946;Whereas the United States recognized Jordan as an independent state in a White House announcement on January 31, 1949;Whereas the United States and the Hashemite Kingdom of Jordan have maintained diplomatic relations since 1949, and during this 72-year partnership, the United States and Jordan have continued to develop a close relationship in security, economic development, and counterterrorism cooperation;Whereas the economic partnership between the United States and Jordan was further strengthened by the signing of the United States-Jordan Free Trade Agreement on October 24, 2000, which was fully implemented on January 1, 2010;Whereas the United States is committed to Jordan’s stability, prosperity, and security throughout the years, which has been reflected in 3 memoranda of understanding covering fiscal years 2010 through 2022, which demonstrate a strong, multi-year strategic relationship between the 2 countries;Whereas Jordan continues to host 53 nationalities of refugees and is home to the second highest number of refugees per capita globally, with more than 1,300,000 Syrians, 660,000 United Nations High Commissioner for Refugees-registered refugees, and millions of Palestinian refugees; andWhereas King Abdullah II has been a leading Arab voice in moderation and interfaith dialogue, by spearheading initiatives such as A Common Word and the 2004 Amman Message: Now, therefore, be itThat the Senate—(1)commemorates the centennial of the establishment of the Hashemite Kingdom of Jordan;(2)expresses its profound admiration and gratitude for the friendship of the Jordanian people, who continue to demonstrate great generosity for those in need;(3)shares the hope of His Majesty King Abdullah II and the Jordanian people for a more peaceful Middle East; and(4)looks forward to our continued close cooperation with His Majesty King Abdullah II and Jordan on our shared priorities of security, economic development, and humanitarian issues.